Citation Nr: 1140713	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-44 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1945 to October 1946, including service in Japan from October 1945 to September 1946.  
He died in March 2007.  The Appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as congestive heart failure, with no contributory conditions listed.  The Veteran had no service-connected disabilities at the time of his death.

2.  The Veteran's service personnel and treatment records do not confirm the Veteran had any exposure to radiation during service.

3.  Notwithstanding the lack of evidence of exposure to radiation, the Veteran does not warrant presumptive service connection for a "radiation-exposed Veteran," because congestive heart failure is not a disease presumptively associated with radiation exposure and he did not participate in a "radiation risk activity."  Congestive heart failure is not a "radiogenic disease."

4.  There is no probative (competent and credible) evidence that the Veteran's alleged radiation exposure during his World War II service in Japan either caused or contributed substantially or materially to his death from congestive heart failure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for DIC benefits - so including for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Appellant in July and August 2010, after the initial decision on the claim in November 2009.  These letters informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The August 2010 letter complied with Dingess and Hupp.  The RO then readjudicated the claim in the October 2010 SOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The Appellant has received all required notice and has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  First, a review of the claims file shows that VA has conducted reasonable efforts to assist the Appellant in obtaining evidence necessary to substantiate her claim during the course of this appeal.  The RO has obtained copies of the Veteran's service treatment records (STRs) and service personnel records (SPRs).  The original versions of the Veteran's service treatment records (STRs) were damaged in a fire and therefore are not available for consideration.  

When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the National Personnel Records Center (NPRC), which is a military records repository, indicated it furnished copies of all available STRs, such that there is no prejudice to the Appellant's claim.  As such, there is no basis for any further pursuit of the original versions of his STRs.  38 C.F.R. § 3.159(c)(2) and (3).

The Appellant also submitted a copy of the Veteran's death certificate and written statements in support of her claim.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Federal Circuit cases, of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  As will be discussed in detail below, the evidence does not establish that the Veteran suffered radiation exposure during his World War II service in Japan, nor does the evidence suggest that any alleged in-service radiation exposure caused or contributed to his death from congestive heart failure, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In-service radiation exposure, which is the central tenet of the Appellant's claim, is not supported by the probative evidence of record.  In addition, the STRs are silent for any reference to the eventual cause of the Veteran's death.  Absent such evidence, the Board finds that it is unnecessary to ask a medical expert to review the record because a medical opinion could not provide competent evidence of the incurrence of a disability in service.

The Board also emphasizes that presumptive service connection for congestive heart failure is not warranted under 38 C.F.R. § 3.309(d).  There is also no indication that the Veteran died from a "radiogenic disease," also precluding the special development procedures under 38 C.F.R. § 3.311.  Consequently, there is no reasonable possibility of substantiating this claim on any basis; as such, a VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Service Connection for the Veteran's Cause of Death

The Appellant contends the Veteran was exposed to radiation while serving in Hiroshima, Japan during World War II, which she alleges contributed to his health problems and death.  See February 2010 notice of disagreement (NOD).

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

For certain chronic disorders, such as cardiovascular-renal disease, service connection may also be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2011) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311 (2011).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning presumptive service connection for radiation exposure, if the Veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and participated in a "radiation-risk activity," then the Veteran is a "radiation-exposed Veteran."  A "radiation-exposed Veteran" is one who participated in a "radiation-risk activity," which notably includes occupation of Hiroshima or Nagasaki during World War II from August 6, 1945 to July 1, 1946.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Diseases specific to radiation-exposed Veterans for the purpose of presumptive service connection under 38 C.F.R. § 3.309(d) are the following (21 total):  leukemia (other than chronic lymphocytic leukemia), multiple myeloma, lymphomas (except Hodgkin's disease), bronchiolo-alveolar carcinoma and cancers of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, liver (except if cirrhosis or hepatitis B is indicated), salivary gland, urinary tract, bone, brain, colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

Here, the Veteran's death certificate lists the immediate cause of death as congestive heart failure, with no contributory conditions listed.  The Veteran had no service-connected disabilities at the time of his death.  

Since the Appellant's contention is that in-service radiation exposure contributed to the Veteran death from congestive heart failure, the Board begins its analysis with consideration of presumptive service connection for radiation exposure.  

The evidence of record also does not confirm he engaged in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d).  The Board observes that his SPRs show service in the Asiatic-Pacific Theater during World War II, with a mission assignment in Japan from October 1945 to September 1946.  However, the Appellant fails to demonstrate he participated in a "radiation-risk activity," because there is no indication from his SPRs that he was stationed in Hiroshima or Nagasaki during this period.  38 C.F.R. §§ 3.309(d)(3).  Therefore, the Veteran cannot be presumptively service-connected under § 3.309(d).

The Veteran also does not warrant presumptive service connection for a "radiation-exposed veteran" under § 3.309(d) because congestive heart failure is not a disease presumptively associated with radiation exposure and he did not participate in a "radiation risk activity."  Congestive heart failure, his immediate cause of death, is not one of the listed diseases available for presumptive service connection under 38 C.F.R. § 3.309(d).  

In the alternative, 38 C.F.R. § 3.311 does not provide presumptive service connection for "radiogenic disease" but provides special procedures to help a Veteran or his survivors prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of a "radiogenic disease" listed under 38 C.F.R. § 3.311(b)(2), or other claimed diseases considered to be "radiogenic," through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  38 C.F.R. § 3.311(a)(2).

In this case, the provisions for radiogenic diseases are unavailable.  Congestive heart failure is not listed among the 22 recognized "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2)(i).  The Appellant does not contend nor does the record reveal any evidence indicating that congestive heart failure is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Next, the Board has considered whether service connection for the cause of the Veteran's death is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).  Service connection is not warranted on this basis.  The Board again notes that there is no in-service incurrence of radiation exposure.  There is also no evidence of a cardiovascular disorder in service.  To reemphasize, his SPRs and STRs reveal no probative evidence that the Veteran's World War II service in Japan also involved any confirmed exposure to ionizing radiation.  The Appellant does not contend, and the medical evidence of record does not establish, that the Veteran had a cardiovascular disorder in service or within one year of service.  The Veteran's STRs do not show treatment or diagnosis of any cardiovascular disorder.  There are no medical records within one year of separation that show any clinical manifestation of a cardiovascular disorder.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Even assuming, but not conceding, for the sake of argument, that the Appellant establish in-service radiation exposure, the claim would still fail.  That is, she would have to establish that the Veteran's death from congestive heart failure is attributable to his military service, to include radiation exposure.  Here, there is simply no competent medical evidence that etiologically links the Veteran's terminal congestive heart failure back to service, including due to alleged in-service radiation exposure.  There is also no evidence of continuity of symptomatology (symptoms of congestive heart failure or any other cardiovascular disorder) since service.  Such has not been contended either.

The Board has considered the Appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that he was exposed to radiation during his period of active service.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

To wit, the Board has considered the Appellant's lay contentions that the Veteran was exposed to radiation during service.  However, the Appellant has submitted no probative evidence of any such exposure and she has no personal knowledge of any such exposure.  Such lay statements lack competence to attest to any radiation exposure.  Likewise, the Appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and congestive heart failure is not the type of medical condition whose etiology is easily determined by lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Appellant simply lacks the competency to draw that type of medical conclusion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for the Veteran's cause of death is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


